Citation Nr: 1219474	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the head, neck and tongue.

2.  Entitlement to service connection for squamous cell carcinoma of the head, neck and tongue, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The issues of entitlement to service connection for hearing loss of the left ear and xerostomia as secondary to squamous cell carcinoma of the tongue with metastasis have been raised by the record (see January 2011 private physician's letter), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  At a hearing held in April 2012, the Board received written notification from the Veteran of his desire to withdraw from appellate review his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the head, neck and tongue.

2.  The Veteran served in the Republic of Vietnam from June 1969 to June 1970.

3.  In September 2008, the Veteran was diagnosed with squamous cell carcinoma of the tongue with metastases to the neck and cervical lymph nodes.

4.  The medical evidence of record tends to show that the Veteran's squamous cell carcinoma of the tongue with metastasis is directly related to his exposure to herbicides while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the head, neck and tongue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Service connection for squamous cell carcinoma of the tongue with metastases is warranted.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran attended a hearing before the undersigned VLJ with his authorized representative in April 2012.  At the hearing, the Veteran via his representative submitted a written statement expressing his desire to withdraw the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the head, neck and tongue.  Hence, there remain no allegations of errors of fact or law on this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the head, neck and tongue, and it is dismissed.

II.  Service Connection Claim

The Veteran claims that his squamous cell carcinoma of the head, neck and tongue are related to exposure to Agent Orange while serving in Vietnam.  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence of record establishes that the Veteran served in the Republic of Vietnam from June 1969 to June 1970.  Consequently, the Veteran may be presumed to have been exposed to herbicides during such service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Nevertheless, in order for presumptive service connection to be warranted under these provisions, the claimed disease must be one of the enumerated diseases listed in 38 C.F.R. § 3.309(e).  

The Board finds, however, that the Veteran is not entitled to service connection based on that presumption because squamous cell carcinoma of the tongue is not a recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309(e).  As set forth above, respiratory cancers involving the lung, bronchus, larynx or trachea are presumptive diseases for purposes of presumptive service connection based upon herbicide exposure in the Republic of Vietnam.  The medical evidence clearly shows, however, that the Veteran's cancer originated in his tongue, which the VA has excluded as part of the respiratory symptoms for presumptive service connection purposes.  Furthermore, the Secretary of VA, based upon the findings of the National Academy of Sciences, has specifically found that presumptive service connection is not warranted for cancers of the oral cavity (including lips and tongue).  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).  Consequently, service connection for the Veteran's squamous cell carcinoma of the tongue with metastasis is not warranted on a presumptive basis as related to herbicide exposure in the Republic of Vietnam.

The Board, however, must also consider whether service connection is warranted on a direct basis.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the present case, the Veteran underwent a VA Agent Orange examination in June 2008 at which it was noted after physical examination that he had grossly enlarged anterior cervical nodes.  The impression was lymphadenopathy.  The information was referred to the Veteran's VA primary care physician.  On July 15, 2008, the Veteran underwent a CT scan with contrast of the neck that revealed bilateral lesions in the parapharyngeal area of the neck.  A July 16, 2008 addendum indicates that a consultation was placed with ENT (ear, nose and throat), which the Veteran had on July 25, 2008.  At that time, Veteran reported having noticed bilateral masses since April getting larger with soreness over the right mass during the prior week.  He denied shortness of breath, voice changes, dysphagia, odynophagia, and otalgia, but admitted to coughing during meals and also having a dry cough when he awakened in the morning.  He reported a seven to eight-pound weight loss since the beginning of the year and also feeling very tired.  Physical examination demonstrated bilateral masses inferior to the parotid that were firm, moderately tender, and mobile.  The assessment was likely bilateral Warthin's tumor of the tail of the parotid.  Fine needle aspiration was performed bilaterally and sent to pathology.  Subsequent notes indicate that VA and outside pathology review was non-diagnostic.  The Veteran was advised an additional biopsy was necessary for diagnosis.  A neck biopsy was performed on August 28, 2008.  A September 3, 2008, addendum from the ENT attending indicates that core biopsy revealed squamous cell carcinoma.  Veteran was seen in ENT for follow up to discuss his diagnosis on September 5, 2008.  

On September 16, 2008, the Veteran underwent a laser incisional biopsy of the base of the tongue, bilateral neck dissection, and tracheostomy for oropharyngeal malignancy.  The Veteran was referred on a fee-basis to a private cancer treatment center closer to his home for chemotherapy and radiation therapy, which he began in October 2008.  He completed radiation therapy in December 2008 and chemotherapy in August 2009.  

In support of his claim, the Veteran has submitted numerous lay statements as to his tobacco and alcohol use, statements regarding whether the tongue and oral cavity are considered part of the respiratory system, and multiple medical statements relating the Veteran's squamous cell carcinoma of the tongue to his exposure to herbicides/Agent Orange while serving in Vietnam.

As to the multiple statements regarding the Veteran's tobacco and alcohol use, the Board does not believe there has been any question raised as to the credibility of his statements as to his history of tobacco and alcohol use.  The record shows he has been fairly consistent in his report since his diagnosis of squamous cell carcinoma of the tongue with metastases to the neck and lymph nodes.  Nevertheless, the lay statements do corroborate the Veteran's reported history and the Board will find such history credible for purposes of considering what risk factors for squamous cell carcinoma of the tongue the Veteran had.

With regard to the various statements submitted in support of the Veteran's argument that the tongue and oral cavity are part of the respiratory symptoms, the Board finds that this evidence cannot change the requirements regarding presumptive service connection based on herbicide exposure.  The fact is that, by regulation, VA has determined that only cancers of the trachea, larynx, bronchus and lungs are diseases subject to presumptive service connection as due to exposure to herbicides/Agent Orange in service and the Board has no authority to find otherwise.  

As to the medical statements, the Board notes he has submitted multiple positive medical opinions relating his squamous cell carcinoma of the tongue to his exposure to herbicides/Agent Orange in service in Vietnam.  In an October 2009 treatment note, the Veteran's VA oncologist noted that the Veteran had no history of tobacco use or heavy use of alcoholic beverages; however, he was in Vietnam in 1969 and 1970 and was exposed to Agent Orange.  Thus this physician opined that it was highly likely that the Veteran's exposure to Agent Orange was associated with his squamous cell carcinoma of the base of the tongue.  He stated that information from Kansas University Medical Center supports this association.

In an undated letter submitted by the Veteran in November 2009, his private oncologist opined that, given the Veteran's previous history of exposure to Agent Orange while being in Vietnam in 1969 and 1970 with no exposure to any kind of tobacco product including smoking or chewing tobacco and his close to zero percent abuse of alcohol, in this particular case, the Veteran has more than 50 percent chance of having his squamous cell carcinoma of the tongue being associated with particular chemical Agent Orange to which he was exposed while in Vietnam.  He stated that this association has been confirmed by various academic articles which have been supportive, especially in the absence of typical smoking and drinking alcohol.  Given the fact of this history, the physician stated that it was most likely that this particular chemical had more than 50 percent chance of causing this particular cancer of the head and neck.

The Veteran also submitted a statement dated in August 2010 from his VA treating otolaryngologist.  She did not give an opinion relating the Veteran's squamous cell carcinoma of the tongue to his exposure to herbicides/Agent Orange in Vietnam.  Rather she simply indicated that about 10 percent of such cancers do occur in non-smoker/non-drinker patients for currently unknown reasons.

The Veteran also submitted in December 2010 an undated statement from a registered nurse, B.E., who had known the Veteran for over 17 years.  She initially stated that she knew the Veteran had not used tobacco products; however, she went on to say that, as a registered nurse, she had followed Agent Orange and the effects it had on veterans.  She stated she had done some internet research, mostly on www.inspire.com/groups/cancer/discussion/onagentorange and addressed over 100 cases with the same problem as the Veteran's and only one had smoked.  The remainder of her statement is basically not a medical opinion but rather her personal opinion of VA's handling of Agent Orange cases and, thus, is not probative as a medical opinion.

Finally, the Veteran submitted a statement from his private surgeon dated in January 2011.  In his statement, this physician notes the Veteran's history of exposure to Agent Orange in Vietnam, that he developed squamous cell carcinoma of the base of the tongue with bilateral cervical lymph node metastasis in 2008 that was treated by wedge resection of the tumor and radiation therapy and chemotherapy.  In July 2010, he developed neck pain and work up revealed that he had bone metastasis to the first cervical vertebra.  Because of its precarious location, it was not removable so he was given a massive dose of radiation that left his first cervical vertebra with a crack and a hole in it.  The physician further stated that, as the Veteran never used tobacco in any form and his drinking had always been limited, his exposure to Agent Orange was the only risk factor for this cancer.

The Veteran underwent VA examination in April 2010.  In responding to a nexus opinion request, the examiner commented that alcohol and tobacco use were the most common risk factors for head and neck cancers in the United States; however, the Veteran asserted he had been a total non-smoker and non-chewer of tobacco all of his life.  The examiner further stated that, from the history, Agent Orange exposure was the only known carcinogenic exposure to have occurred in this case.  A search of the literature, however, albeit limited, failed to reveal herbicides/Agent Orange being implicated as a risk factor in oral/tongue cancers.  He further stated that VA has published a list of conditions that are presumed to be linked to Agent Orange exposure but it did not include head/neck or oro/naso pharyngeal type of cancer.  He, therefore, stated he could not resolve this issue without resort to speculation.

It appears the claims file was returned to the VA examiner who was advised that an opinion as to speculation may not be considered.  Thereafter, he opined that it was less likely as not that the Veteran's cancer of the tongue was caused by or related to the exposure to Agent Orange during his service in Vietnam.  In his discussion, the examiner noted that, in his limited search of literature, he did not come across any studies of Vietnam veterans directly or indirectly implicating Agent Orange or other herbicides in cancer of the tongue or any other oropharyngeal or head and neck cancers.  He again noted that VA had published an exhaustive list of conditions that were presumed to be linked with exposure to Agent Orange by virtue of service in Vietnam.  He stated that he can only assume that such a statement was based on sound studies published in medical literature.  This authoritative list, notably, does not include carcinoma of the tongue or any other head and neck cancer, with exception of cancer of the larynx.  He further states that the positive medical opinions of record are "mere speculations" without actual valid supportive evidence from medical literature.  

In January 2012, the RO referred the Veteran's claims file to the VA Medical Center in St. Louis, Missouri, requesting that a board of two physicians review the evidence and provide a medical opinion.  The requested opinion was submitted later that month.  Initially the Board notes that it does not appear that this medical opinion was rendered by a board of two as requested by the RO.  There is only one signature on the report.  The second physician's signature line indicates "awaiting signature."  Nevertheless, the Board notes that the medical opinion provided was that it was less likely as not that the Veteran's metastatic carcinoma of the base of the tongue was service connected based on exposure to Agent Orange.  This opinion is based on the VA finding that Agent Orange is not a causative agent for squamous cell carcinoma of the head and neck region (although carcinoma of the larynx, trachea and lungs are).  It was noted that service connection for diseases based on exposure to Agent Orange was determined by VA based on extensive research by some of the well known organizations in the country in cooperation with VA.  A list of such diseases was circulated to the physicians participating in the compensation and pension process, and was used as a guide.  Additional diseases are added to the list as new research finds such association.  Physicians working in the system do not use their individual opinions.  Physicians outside the system periodically insist on their personal opinions, but it is not certain that they have prevailed.  Such issues, when presented, should be referred to the VA and not to the individual providers.

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court of Appeals for Veterans Claims (Court) held that a medical nexus opinion finding a condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  Id. at 124.  In that case, the examiner concluded that "[u]pon reviewing the veteran's claims file, there is a [S]tatement of the [C]ase dated September 2, 1998[,] in which there are listed diseases associated with exposure to certain herbicide agents.  In that disease list, nasal sinus disease is not among the disorders.  There [are] listed respiratory cancers, cancers of the lung, bronchus, larynx and trachea.  Nasal polyps and nasal polyps that show atypical squamous metaplasia certainly do[ ] not fall into the realm of an obvious malignancy of the respiratory tract.  It is therefore my opinion that the veteran's nasal and sinus polyp disease is not related to service or exposure to Agent Orange."  Id. at 122.  The Court found this VA examiner's opinion to be inadequate because it did not clearly address direct service connection.  The Court stated that, not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 123-24.  It suggested relevant points that could be discussed include why the examiner finds cited studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Id. at 124.  

In the present case, both VA medical opinions rely upon the fact that VA has not acknowledged a relationship between squamous cell carcinoma of the tongue, head or neck and exposure to Agent Orange as the basis for their negative opinions.  Pursuant to the Court's decision in Stefl, the Board finds that these opinions are inadequate on their face as they fail to fully consider the Veteran's claim on a direct basis.  Furthermore, they do not fully discuss factors as described by the Court in Stefl in rendering their opinion.  

In contrast, the Board finds persuasive the medical opinions of the Veteran's VA and private oncologists provided in October 2009 and November 2009 respectively.  In rendering their opinions, these physicians take into account the Veteran's history and risk factors in determining that his only risk factor for his squamous cell carcinoma of the tongue is his exposure to herbicides/Agent Orange in Vietnam and opining that it is related thereto.  The Board acknowledges that, although they refer to studies supporting their claims, they do not provide specifics of those studies.  However, the Board finds the fact that they are relying on outside evidence to support their opinions to be significant in providing probative weight to their medical opinions.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus the Board does not agree with the April 2010 VA examiner's opinion that these medical opinions are "mere speculation."  As for the other medical statements submitted by the Veteran, either they lack an appropriate medical opinion or are too nonspecific to constitute probative medical nexus evidence.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In considering the evidence of record, the Board finds that the medical evidence of record tends to show that the Veteran's squamous cell carcinoma of the tongue with metastases is related to his presumed exposure to herbicides (Agent Orange) while serving in the Republic of Vietnam.  As discussed above, the opposing medical opinions of record are less persuasive, especially given the Veteran's history of limited alcohol use and abstinence from tobacco use, and the information that strongly suggests that only a small minority of such cases are unexplained by some risk factor.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted.


ORDER

The appeal of a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the head, neck and tongue is dismissed.

Entitlement to service connection for squamous cell carcinoma of the tongue with metastases is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


